NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ADVANCE CONSTRUCTION SERVICES, INC.,
Appellant, -
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2011-1536 .
Appea1 from the Ar1ned Services B0ard of C0ntract
Appea1s in no. 55232, Adn1inistrative Judge OWen C.
Wi1son.
ON MOTION
ORDER
John McHugh, Secretary of the Army, moves for a 60-
day extension of time, until February 15, 2012, to file its
response brief. AdVance Construction Services, Inc.
opposes
Upon consideration thereof

AnvANcE ooNsTRocT1oN v. mmr
I'r ls ORDERED THAT:
The motion is granted
DEC 06 2011
Date
cc: Gera1d Scott Walters, Esq
Dawn E. Goodman, Esq.
s21
FoR THE CoURT
/s/ J an Horb 2113
J an Horba1y
C1erk
- n
lJ.3. O0URH)il:"F\?PEALS FOR
THE FEDERAL ClRCUlT
nac 06zu11i